*320Opinion by
Cline, J.
Lily bulbs stipulated to be the same in all material respects as the bak hop the subject of Oy Wo Tong Co. v. United States (5 Cust. Ct. 70, C. D. 372) were held entitled to free entry under paragraph 1669 as crude, drugs. Chinese wiue stipulated to be the same as that the subject of Wing Duck Co. v. United States (6 Cust. Ct. 133, C. D. 446) was held exempt from assessment under the Liquor Taxing Act of 1934, as an alcoholic medicinal preparation. The protests were sustained to this extent.